Citation Nr: 0108842	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  00-07 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to an increased rating for thoracolumbar strain 
with status post fracture of a transverse process, currently 
evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from November 1982 to 
September 1988.  This case comes to the Board of Veterans' 
Appeals (Board) from a September 1999 RO decision which 
denied an increase in a 10 percent rating for the veteran's 
service-connected thoracolumbar strain with status post 
fracture of a transverse process.  In an October 2000 
decision, the RO granted a 20 percent rating for the 
thoracolumbar strain.  The veteran continues to appeal for a 
higher rating.  


FINDING OF FACT

The veteran's service-connected thoracolumbar strain with 
status post fracture of a transverse process is manifested by 
no more than moderate thoracolumbar strain or moderate 
limitation of motion (on the last examination there was 
flexion to 70 degrees, extension to 20 degrees, lateral 
bending to full, and rotation to 25 degrees on the left and 
to 40 degrees on the right).  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
thoracolumbar strain with status post fracture of a 
transverse process have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Navy from November 
1982 to September 1988.  His service medical records show 
that in November 1987 he slipped and fell down a flight of 
stairs aboard a ship, sustaining a back injury.  He received 
treatment for low back pain and a fracture of the transverse 
process of L1.  A Naval Physical Evaluation Board in April 
1988 determined that he was unfit for further service due to 
musculoskeletal low back pain and a healed transverse process 
fracture of L1.  The veteran was discharged from service in 
November 1988.  

A November 1988 VA examination revealed the veteran had 
normal posture and carriage.  

On a March 1990 VA examination, the veteran complained of a 
low backache after prolonged standing or in association with 
lifting, bending, or twisting activities.  He also reported 
persistent low back pain since a February 1990 motor vehicle 
accident.  On examination, it was noted his posture was 
stooped forward.  There was marked tenderness to pressure 
over the lower thoracic spine and upper lumbar spine where 
the range of motion was limited in all directions by pain on 
movement.  X-rays of the lumbosacral spine revealed a slight 
irregularity in the right transverse process of the third 
lumbar vertebra, without significant misalignment; otherwise, 
the spine was unremarkable.  The pertinent diagnoses were 
cervical and thoracolumbar strain and status post fracture of 
the transverse process of the third lumbar vertebra.  

In an April 1990 decision, the RO granted service connection 
and a 10 percent rating for thoracolumbar strain with status 
post fracture of a transverse process.  

In an August 1990 statement, Herbert Bullock, M.D., indicated 
that he had treated the veteran since March 1990 for injuries 
sustained in a February 1990 auto accident.  He stated the 
veteran had been treated with physical therapy, a TENS unit, 
and medications.  He stated that when he last saw the veteran 
in July 1990 he was continued on temporary total disability, 
his lumbosacral strain was 70 percent improved, and he was 
prescribed another course of physical therapy.  

In a February 1991 decision, the Board denied a rating in 
excess of 10 percent for the veteran's service-connected 
thoracolumbar strain with status post fracture of a 
transverse process.  

Private medical records from Anil Mathur, M.D., show that in 
March 1999 and early April 1999 the veteran was seen for left 
costovertebral angle pain for many months.  The doctor noted 
the veteran's job involved constant pulling and pushing.  The 
diagnoses were interscapular strain, intercostal neuralgia, 
rule out thoracic cord compression, and questionable spinal 
cord meningioma.  The veteran was sent for a CT scan of the 
thoracic spine at the Sisters of Charity Hospital in April 
1999, which did not reveal any evidence of fracture, 
hypertrophic or degenerative changes, central spinal 
stenosis, or specific soft tissue masses.  Later in April 
1999 the veteran was seen for infrascapular pain which 
radiated anteriorly.  It was noted that he had an injury at 
work in late March 1999 while moving heavy equipment.  The 
assessment was thoracic myofascial strain and intercostal 
neuralgia.  The veteran was advised to begin light duty (15 
to 20 pounds lifting).  In May 1999, he was seen for 
continuing infrascapular pains that were reportedly worse at 
night.  The assessment was interscapular strain and 
questionable intercostal neuralgia.  He returned to work in 
May 1999 but related that he continued to have pain in the 
mid-thoracic area, with shooting pains radiating anteriorly, 
and neck pain radiating to the left arm.  He stated Relafen 
was partially helpful.  The assessment was interscapular 
tenderness, interscapular strain, and cervical strain.  

In May 1999, the RO received the veteran's claim for an 
increase in a 10 percent rating for a thoracolumbar strain.  
He maintained that he experienced shooting pains from his 
back into his arms and that his back strain had worsened.  He 
stated he was presently employed at Dunlop Tires but had been 
under medical leave since April 1999 due to his back 
condition.  

Medical records from Dr. Mathur show that in June 1999 the 
veteran was seen with persisting pain in the left 
interscapular area.  The assessment was interscapular strain.  
He was sent for X-rays of the left ribs and chest at the 
Sisters of Charity Hospital in June 1999, which revealed that 
his ribs appeared intact, that there was mild anterior 
wedging of T12 (age uncertain), and that soft tissue 
structures were unremarkable.  Later in June 1999 and early 
July 1999, he complained of continuing left interscapular 
pain.  He reported that physical therapy was not helpful and 
that Ibuprofen was partially helpful.  He was put on light 
duty (5 to 10 pounds lifting).  It was noted he had a trigger 
point injection appointment for interscapular strain.  

On a July 1999 VA examination, the veteran reported he was 
last employed at "Dunn Tire" but was presently unemployed 
and on total disability due to reinjury of his low back at 
work in March 1999 (he related he was pushing some heavy 
equipment and felt a sharp pinch in his back with a burning 
sensation).  He complained of pain in his left upper back, 
with shooting pains occasionally down his left arm.  He 
reported some weakness of his left arm when lifting heavy 
objects, stiffness in the morning on a regular basis, and 
fatigue and lack of endurance on a regular basis.  He stated 
that he was unable to lift heavy objects or run or jog.  He 
stated that bending over bothered him and that walking, 
driving, or sitting for prolonged periods also bothered him.  
He stated that he did not experience any flare-ups but that 
his back hurt him on a regular basis.  He reported he did not 
use any orthotic or other assistive device.  He related he 
took Relafen and Motrin.  

On the VA examination, the veteran ambulated into the 
examination room with a normal gait with good heel-to-toe 
progression.  There was no fixed deformity of the 
thoracolumbar spine.  There was no postural abnormalities or 
atrophy of the paraspinal muscles.  There was pain on 
palpation along the eighth and ninth rib region on the left 
and on the inferior border of the scapula on the left.  
Lumbar lordosis and thoracic spine kyphosis were well 
preserved.  Range of motion of the thoracolumbar spine was 
flexion to 80 degrees, extension to 25 degrees, lateral 
flexion to 35 degrees, and rotation to 45 degrees.  All range 
of motion was not associated with pain except at the end 
range of leftward rotation.  Manual muscle testing was 5/5 in 
the upper limbs (proximal was equal to distal) and 5/5 in the 
iliopsoas, quadriceps, hamstrings, tibialis anterior, 
tibialis posterior, ankle dorsiflexors, ankle plantar 
flexors, and ankle inverters and everters bilaterally.  
Sensory examination was intact to light touch, pinprick, 
proprioception, deep pain, and vibratory sense.  Reflexes 
were 2+ and symmetric at the brachioradialis, biceps, 
triceps, patella, and Achilles tendon bilaterally.  Abdominal 
reflexes were intact in all four quadrants.  Straight leg 
raising was negative to 80 degrees bilaterally.  The examiner 
reviewed the private CT scan and X-rays taken in April 1999 
and June 1999.  The final diagnosis was chronic thoracolumbar 
strain.  

Medical records dated in August 1999 from Dr. Mathur show 
that the veteran continued to receive treatment for 
interscapular strain.  

In a September 1999 decision, the RO denied an increase in a 
10 percent rating for a thoracolumbar strain with status post 
fracture of a transverse process.  

Medical records dated from September 1999 to January 2000 
from Dr. Mathur show that the veteran continued to receive 
treatment for complaints of interscapular pain with radiation 
anteriorly.  In September 1999, it was noted that he had an 
MRI of the lumbar spine, which was normal, and an MRI of the 
thoracic spine, which revealed a mild compression of the body 
of T9 with mild extrinsic pressure to the thecal sac on the 
left side anteriorly.  The assessments were compression 
fracture at T9/thoracic strain and thoracic radiculopathy.  
In December 1999 and January 2000, the veteran was diagnosed 
and treated for interscapular strain.  He was advised to 
continue light duty work which he was put on in December 
1999.  

In a February 2000 letter, the veteran contended that his 
thoracolumbar condition was more severe than 10 percent.  He 
claimed his physical therapist diagnosed him with a slight 
deformity in the rib area of his back.  He claimed he had 
limited unilateral movement and that he could not perform his 
duties on the job site that he was once capable of doing.  He 
claimed that repetitive work gave him a lot of discomfort and 
that standing for a long period bothered his back.  He stated 
he was on medication.  

A February 2000 medical record from Dr. Mathur shows that the 
veteran continued to receive treatment for interscapular 
strain and that he was to begin his transition to full duty 
gradually.  

At a March 2000 RO hearing before a hearing officer, the 
veteran testified that he had problems getting out of bed and 
putting shoes on in the morning; that he experienced 
weakness, stiffness, and lack of endurance in regard to his 
low back; that he had difficulty in going up and down stairs 
and holding more than 20 pounds in his hands; that he was 
currently employed at Dunlop Tires as a service 
representative, which involved heavy lifting; that he 
occasionally experienced flare-ups of his back and that after 
he worked an 8 hour shift his back was very sore; that he had 
problems with prolonged standing, sitting, or walking; that 
he took pain medication and muscle relaxers; that he 
experienced muscle spasms when he stood for a period of time; 
that he experienced pain radiating down his right leg; that 
he incurred an injury at work (from "the neck down to the 
midsection" on the left) which did not affect his service-
connected back condition; that prior to the work injury he 
lost about one to two days a month due to his service-
connected back disability; and that his back had about 60 
percent or 70 percent motion.  

An April 2000 medical record from Dr. Mathur shows that the 
veteran was back to his regular job, working full-time, and 
that he continued to complain of persistent left 
infrascapular pain.  The diagnosis was interscapular strain.  

On an August 2000 VA examination, the veteran estimated that 
when he was discharged from service in 1988 his back pain was 
6 on a scale of 1 to 10 (with 10 being the worst pain).  He 
stated that after a 1990 motor vehicle accident his low back 
pain increased.  He related he more recently injured his back 
for the third time at work while he was pushing equipment, 
which caused pain in the neck and under the trapezius and 
intercostal pain (he indicated the diagnosis at that time was 
trapezius strain).  He reported that through the years he had 
had serial epidural injections for his back pain with fair 
results.  He complained of persistent low back pain 
(throbbing in nature) which radiated to his right lower 
extremity.  He stated he had had some weakness in his legs 
and stiffness.  He stated that his muscles tired easily and 
that he had some lack of endurance with work.  He stated he 
used Motrin in part in addition to Flexeril for pain and 
spasm.  He claimed he had approximately two flare-ups per 
week with heavy lifting, which was relieved by rest.  He 
stated he had not used any adaptive equipment, bracing or 
adaptive devices.  He denied any sensory changes or changes 
with bowel or bladder function.  

On the VA examination, the veteran was well developed and had 
excellent muscle bulk.  He ambulated into the examination 
room with a normal reciprocal gait.  He was able to walk on 
his heels and toes without difficulty.  There was no pain in 
the paraspinal muscles or midline on palpation of the 
lumbosacral and thoracic regions of the spine.  There was a 
mild straightening of the normal lordotic curve.  There was 
no atrophy of the paraspinal muscles.  Range of motion of the 
lumbosacral spine was flexion to 70 degrees, extension to 20 
degrees, lateral bending to full, and rotation to 25 degrees 
on the left and to 40 degrees on the right.  He was able to 
return to the erect position after each range of motion 
maneuver without assistance.  Sensory examination was normal 
to pinprick and light touch.  Manual muscle testing revealed 
excellent muscle bulk and tone, and was 5/5 in the hip 
flexors and extensors, knee flexion-extension, and ankle 
dorsiflexion and plantar flexion bilaterally.  Deep tendon 
reflexes were 1+ and symmetric at the patella and Achilles 
tendon.  Straight leg raising was negative.  

The VA examination diagnoses were thoracolumbar strain and 
status post fracture of the transverse process of L1.  The 
examiner commented that the veteran's pain from his motor 
vehicle accident seemed to have gone back to the baseline and 
may have increased his current symptoms.  The examiner opined 
that it was at least as likely as not that the veteran's 
current complaints were related to his initial injury in 
service with a possible increase from his secondary accident.  
The examiner stated that the veteran's 1999 accident seemed 
to have affected his upper trunk muscles, including his 
trapezius and intercostal, and did not seem to be related to 
his initial spine injury.  In a September 2000 addendum to 
the examination report, the examiner stated that the 
veteran's symptoms of neck pain, trapezius pain, and 
intercostal pain were not due to his service-connected 
injury, that fatigability of muscles and lack of endurance 
was not related to an L1 fracture, that low back spasm was 
related to the veteran's L1 fracture, and that the veteran's 
low back pain was not increased.  

In an October 2000 decision, the RO granted a 20 percent 
rating for the veteran's service-connected thoracolumbar 
strain with status post fracture of a transverse process.

II.  Analysis

The veteran claims that a rating in excess of 20 percent is 
warranted for his service-connected thoracolumbar strain with 
status post fracture of a transverse process.  The claims 
file shows that through its discussions in the rating 
decision, statement of the case, and supplemental statement 
of the case, the RO has notified him of the evidence needed 
to substantiate his claim.  Additionally, the RO has obtained 
recent private treatment records from Dr. Mathur (as 
requested by the veteran), afforded the veteran a personal 
hearing at the RO, and provided him with two comprehensive VA 
examinations (in 1999 and 2000).  Accordingly, the Board is 
satisfied that all relevant evidence has been properly 
developed and that no further assistance is required to 
comply with the duty to assist.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, in a claim for 
increased rating, the present level of disability is of 
primary concern; the more recent evidence is generally the 
most relevant, as it provides the most accurate picture of 
the current severity of the disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

The veteran's thoracolumbar strain with status post fracture 
of a transverse process is currently rated 20 percent under 
38 C.F.R. § 4.71a, Diagnostic Code 5295.  Under that code, a 
20 percent rating is assigned for lumbosacral strain when 
there is muscle spasm on extreme forward bending, and 
unilateral loss of lateral spine motion in the standing 
position.  A 40 percent rating is assigned for severe 
lumbosacral strain, with listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
spine motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

The veteran's back disorder can also be evaluated under 38 
C.F.R. 4.71a, Diagnostic Code 5292, for limitation of motion 
of the lumbar spine.  Moderate limitation of motion of the 
lumbar spine warrants a 20 percent rating, and a 40 percent 
rating requires severe limitation of motion.  (The veteran's 
current 20 percent rating for the back disorder exceeds the 
maximum rating assigned for severe limitation of motion of 
the dorsal spine under 38 C.F.R. 4.71a, Diagnostic Code 
5291.)  

A review of the private and VA evidence shows that in March 
1999 the veteran injured his back at work.  However, his 
private doctor primarily treated him for interscapular 
strain, which as noted by the August 2000 VA examiner is 
unrelated to his service-connected thoracolumbar strain.  
Additionally, at his March 2000 hearing the veteran asserted 
his work injury in 1999 did not affect his service-connected 
back disorder.  In April 1999, a CT scan of the thoracic 
spine did not reveal any hypertrophic or degenerative 
changes.  In July 1999, the veteran underwent a VA 
examination, on which the range of motion of the 
thoracolumbar spine was flexion to 80 degrees, extension to 
25 degrees, lateral flexion to 35 degrees, and rotation to 45 
degrees (there was no pain associated with any range of 
motion except at the end range of leftward rotation).  Also, 
he ambulated with a normal gait.  There was no fixed 
deformity of the thoracolumbar spine, and lumbar lordosis and 
thoracic spine kyphosis were well preserved.  Muscle testing 
was 5/5 in upper and lower limbs, and sensory examination was 
intact.  Reflexes were noted to be intact and in the normal 
range, and straight leg raising was negative to 80 degrees 
bilaterally.  In September 1999, Dr. Mathur noted that the 
veteran underwent an MRI of the lumbar spine which was normal 
and an MRI of the thoracic spine which revealed a mild 
compression of the body of T9 with mild extrinsic pressure to 
the thecal sac on the left side anteriorly.  The diagnoses at 
that time were compression fracture at T9/thoracic strain and 
thoracic radiculopathy; however, on subsequent medical 
records the doctor diagnosed and treated the veteran for 
interscapular strain (unrelated to the service-connected back 
disorder).  

At a March 2000 hearing, the veteran asserted he experienced 
weakness, stiffness, pain, and muscle spasms, particularly 
after prolonged standing, sitting, or walking.  In August 
2000, he underwent another VA examination, on which he 
complained of persistent low back pain, lower extremity 
weakness and stiffness, flare-ups with heavy exertion, and 
spasm.  Objective findings reflected a normal gait, no pain 
in the paraspinal muscles or midline on palpation of the 
lumbosacral and thoracic regions of the spine, mild 
straightening of the normal lordotic curve, no atrophy of the 
paraspinal muscles, and some degree of limitation of motion 
of the lumbosacral spine (flexion to 70 degrees, extension to 
20 degrees, lateral bending to full, and rotation to 25 
degrees on the left and to 40 degrees on the right).  
Additionally, a sensory examination was normal, muscle 
testing was 5/5 in the lower extremities with excellent 
muscle bulk and tone, reflexes were slightly diminished, and 
straight leg raising was negative.  The examiner stated that 
the veteran's low back pain was not increased, that his 
complaints of fatigability and lack of endurance were not 
related to his L1 fracture (in service), and that low back 
spasm was related to the fracture.  

In reviewing these findings, it is noted that the presence of 
muscle spasm is contemplated in a 20 percent rating currently 
assigned under Code 5295.  The medical evidence, however, 
fails to show the veteran has the signs of severe lumbosacral 
strain, as required for a higher rating under Code 5295.  
That is, he does not show listing of the whole spine to the 
opposite side, marked limitation of forward bending in the 
standing position, or loss of lateral spine motion.  
Furthermore, both VA examinations reflect findings of slight 
limitation of motion of the lumbosacral spine.  Overall, the 
evidence, including the most recent 2000 VA examination, 
shows no more than moderate limitation of motion of the 
thoracolumbar back and no more than moderate thoracolumbar 
strain.  Thus, a rating in excess of 20 percent under either 
Code 5292 or 5295 is not warranted.  Additionally, there is 
no objective evidence that pain on use of the thoracolumbar 
back results in severe limitation of motion for a higher 
rating under Code 5292.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

In sum, there is no basis for an increased rating for the 
veteran's service-connected thoracolumbar strain with status 
post fracture of a transverse process.  As the preponderance 
of the evidence is against the claim for an increase in the 
current 20 percent rating, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating for thoracolumbar strain with status post 
fracture of a transverse process is denied.   



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

